ORAL ARGUMENT REQUESTED



                             NO. PD-0724-15

              IN THE COURT OF CRIMINAL APPEALS
                    OF THE STATE OF TEXAS
                   SITTING AT AUSTIN, TEXAS


                        FATIMAH RAHMAN,
                                  Petitioner,

                                  VS.

                      THE STATE OF TEXAS
                                 Respondent


                 On Petition for Discretionary Review
                   To the Court of Appeals Twelfth
                  Supreme Judicial District Cause
                         No. 12-14-00225-CR


         PETITION SEEKING DISCRETIONARY REVIEW


James W. Huggler
State Bar No. 00795437
100 E. Ferguson, Suite 805
Tyler, Texas 75702                                 July 15, 2015
Telephone: 903-593-2400
Facsimile: 903-593-3830
jhugglerlaw@sbcglobal.net

ATTORNEY FOR PETITIONER
                                   TABLE OF CONTENTS

DESCRIPTION                                                                                        PAGE

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . 1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . 3

GROUNDS FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
   What is a Defendant’s right to due process of law in a
   revocation proceeding, or are those rights violated if a
   Motion to Revoke probation proceeds without a signature
   from a prosecutor?

       What is a Defendant’s right to due course of law in a revocation
       proceeding, or are those rights violated if a Motion to Revoke
       probation proceeds without a signature from a prosecutor?

REASONS FOR GRANTING REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

    A. Reasons for Granting Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    B. Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    C. Application to these facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    D. Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11


                                                     i
PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

APPENDIX A - Opinion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




                                                   ii
                                   INDEX OF AUTHORITIES

STATUTES
Tex. Code Crim. Proc. Ann. Art. ann. 1.052( c) (West 2014). . . . . . . . . . 9
Tex. Code Crim. Proc. Ann. art. 2.04 (West 2013). . . . . . . . . . . . . . . . . . 9
Tex. Code Crim. Proc. Ann. art. 15.05 4 (West 2013). . . . . . . . . . . . . . 10
Tex. Code Crim. Proc. Ann. art. 42.12 §21(b) (West 2009). . . . . . . . . . . 8
TEX. PENAL CODE ANN. §49.04 (West 2009). . . . . . . . . . . . . . . . . . . . . 2, 4
TEX. PENAL CODE ANN. §49.09(b)(2) (West 2009). . . . . . . . . . . . . . . . . 2, 4

CASES
Bradley v. State, 564 S.W.2d 727 (Tex. Crim. App. 1978). . . . . . . . . . . . 7
Brent v. State, 916 S.W.2d 34, 37 (Tex. App. – Houston [1st Dist.]
    1995, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Caddell v. State, 605 S.W.2d 275 (Tex. Crim. App. 1980). . . . . . . . . . . . 6
Davenport v. State, 574 S.W.2d 73 ((Tex. Crim. App. 1978). . . . . . . . . . 7
Gagnon v. Scarpelli, 411 U.S. 778, 786, 36 L. Ed. 2d 656,
    93 S. Ct. 1756 (1973). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Garner v. State, 545 S.W.2d 178 (Tex. Crim. App. 1977). . . . . . . . . . . . 8
Lugaro v. State, 904 S.W.2d 842 (Tex. App. – Corpus Christi 1995, no
pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Rahman v. State, No. 12-14-00225-CR, Tex. App. – Tyler,
    May 13, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Passim
Schackelford v. State, 516 S.W.3d 180 (Tex. Crim. App. 1974). . . . . . . . 9
Spruill v. State, 382 S.W.2d 842 (Tex. App. – Austin 1995,
    no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


                                                      3
Staten v. State, 328 S.W.3d 901 (Tex. App. – Beaumont 2010, no pet.). 6
Whitson v. State, 429 S.W.3d 632 (Tex. Crim. App. 2014). . . . . . . . . . . 8



RULES
TEX. R. APP. P. ANN. 9.4 (West 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . 12
TEX. R. APP. P. ANN. 66.3(a) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 3
TEX. R. APP. P. ANN. 66.3(b) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 4
TEX. R. APP. P. ANN. 66.3(e) (West 2014). . . . . . . . . . . . . . . . . . . . . . . . . 4


OTHER SOURCES
Office of Court Administration, Annual Statistical Report
for the Texas Judiciary, Fiscal Year 2014. . . . . . . . . . . . . . . . . . . . . . . . 7




                                            4
                               PD-0724-15

FATIMA RAHMAN,                      §        IN THE COURT OF
PETITIONER                          §
                                    §
VS.                                 §        CRIMINAL APPEALS
                                    §
THE STATE OF TEXAS,                 §
APPELLEE                            §        AUSTIN, TEXAS


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Now Comes Fatima Rahman, Petitioner and Defendant in the trial

court, and respectfully submits this her Petition for Discretionary Review

complaining of the ruling and opinion by the Court of Appeals for the

Twelfth Supreme Judicial District, and would show the Court as follows:



           STATEMENT REGARDING ORAL ARGUMENT

      In the event this Court grants this petition, Petitioner requests the

Court to grant oral argument herein so that all matters may be clarified

and any questions presented by the briefs of the parties may be addressed

in a proper manner.




                                    1
                     STATEMENT OF THE CASE

     Appellant was indicted in Cause Number 114-1451-10 and charged

with the felony offense of driving while intoxicated. I CR 21; see TEX.

PENAL CODE ANN . §§49.04, 49.09(b)(2) (West 2009). A guilty plea with an

agreement for a probated sentence was entered. I CR 7; I RR 15-162. The

State filed an Application to Revoke Community Supervision. I CR 54-56.

Ms. Rahman entered a plea of true to each allegation and after evidence

and argument, the court revoked her probation and sentenced her to five

years confinement. I CR 76-77; IV RR 34-35. Notice of appeal was timely

filed. I CR 78. The Court of Appeals affirmed the trial court’s sentence

in an unpublished opinion, and this petition follows. The Petition is

timely filed on or before July 13, 2015.




     1
       References to the Clerk’s Record are designated “CR” with
a roman numeral preceding “CR” indicating the correct volume and
an arabic numeral following “CR” specifying the correct page in
the record.

     2
       References to the Reporter’s Record are designated “RR”
with a roman numeral preceding “RR” indicating the correct
volume, and an arabic numeral following “RR” specifying the
correct page.

                                     2
             STATEMENT OF PROCEDURAL HISTORY

     The Twelfth Court of Appeals issued an opinion in number 12-14-

00225-CR on May 13, 2015. No motion for rehearing was filed. On June

12, 2015, a Motion to Extend Time to File Petition for Discretionary

Review was filed. That Motion was granted and the time to file a petition

for discretionary review was extended until July 13, 2015.



                       GROUND FOR REVIEW

     What is a Defendant’s right to due process of law in a
     revocation proceeding, or are those rights violated if a Motion
     to Revoke probation proceeds without a signature from a
     prosecutor?


     What is a Defendant’s right to due course of law in a revocation
     proceeding, or are those rights violated if a Motion to Revoke
     probation proceeds without a signature from a prosecutor?



                REASONS FOR GRANTING REVIEW

     The decision of the Court of Appeals conflicts with another court of

appeals decision on the same issue. TEX. R. APP. P. ANN. 66.3(a) (West

2014).

     The decision of the Court of Appeals decided an important question
                                   3
of state or federal law that has not been, but should be, settled by the

Court of Criminal Appeals. Tex. R. App. P. Ann. 66.3(b) (West 2014).

     The decision of the Court of Appeals conflicts with an applicable

decision of the Court of Criminal Appeals on an important question of

state law. TEX. R. APP. PROC. ANN. 66.3( c)(West 2014).




                        STATEMENT OF FACTS

     Fatima Rahman was indicted for the third degree felony offense of

driving while intoxicated. I CR 3. TEX. PENAL CODE ANN. §§49.04 and

49.09(b)(2)(West 2009). A plea agreement was reached and Ms. Rahman

received a sentence of ten years probated for a period of seven years. I RR

11. A guilty plea was entered to the indictment and the two jurisdictional

paragraphs. I RR 15-16. The court followed the plea agreement and

sentenced Ms. Rahman accordingly. II RR 8; I CR 19-20, 21-24.

     The State filed three different motions to revoke the probation. I

CR32-34, 44-46. The first motion was dismissed and the probation was

modified. I CR 37-38. The second motion was also dismissed. I CR 47.

The third motion to revoke filed on July 9, 2012 included the following
                                    4
allegations: (1) that Ms. Rahman was placed on probation; (2) that she

used or consumed marijuana; (3) that she possessed marijuana; (4) and (5)

that she failed to submit to urinalysis testing. I CR 54-56. Another

application to revoke containing different allegations was also filed on

July 8, 2014. I CR 60-62. This application alleged that Ms. Rahman (1)

was placed on probation; (2) that she operated a motor vehicle while her

driver’s license was suspended in Tarrant County; (3) that she operated

a motor vehicle while her license was suspended in Hood County; and (4)

that she failed to pay supervision fees. I CR 60-62.

     Ms. Rahman entered a plea of true to identity, and all substantive

paragraphs to the July 8, 2014 application. I CR 73; IV 17-19. We know

it was the July 8, 2014 application because the trial court read each

allegation prior to asking a plea. IV RR 17-19. Following evidence and

argument of counsel, the trial court found each paragraph true, revoked

her probation and sentenced her to five years confinement. IV RR 34-35.

Further discussion of relevant facts is included below.




                                   5
                  ARGUMENTS AND AUTHORITIES

                    A. Reasons for Granting Review

     While it is clear that a defendant is not entitled to the same level of

due process or due course of law in revocation proceedings, no court has

ever stated that a defendant does not have any right to due process or due

course of law. Courts have stated that there are certain minimums in

revocation proceedings. Those include: (1) written notice of the claimed

violations of the terms of supervision; (2) the disclosure of evidence

against him; (3) the opportunity to be heard and present witnesses and

evidence; (4) a neutral and detached hearing body; (5) the opportunity to

cross-examine witnesses; and (6) a written statement as to the evidence

relied on and the reasons for revoking supervision. Staten v. State, 328
S.W.3d 901, 905 (Tex. App. – Beaumont, 2010, no pet.)(internal citations

omitted).

     This Court has stated that a probationer is entitled to the

“rudiments of due process.” one of which is a written motion to revoke that

fully informs him of the violation of a term of probation which he is

alleged to have breached. Caddell v. State, 605 S.W.2d 275, 277 (Tex.

Crim. App. 1980). Surely one of those rudiments of due process is the
                                    6
simple requirement that a motion to revoke probation be reviewed and

signed by a prosecutor.

     In fiscal year 2014, there were 61,338 motions to revoke filed in the

State of Texas. Office of Court Administration, Annual Statistical Report

for the Texas Judiciary, Fiscal Year 2014, p. 54-55.3 This Court has not

reviewed the minimum due process requirements for revocation

proceedings in some time. However, stating whether a prosecutor has to

review and sign a motion to revoke should be a minimal due process

requirement is an important issue which should be decided by this Court.

Rahman No. 12-14-00225-CR at 4.



                               B. Analysis

     Probation revocation proceedings are not criminal trials in the

constitutional sense; rather, they are administrative in nature. Davenport

v. State, 574 S.W.2d 73, 76 (Tex. Crim. App. 1978); Bradley v. State, 564
S.W.2d 727, 729 (Tex. Crim. App. 1978). However, a person placed on

probation does not lose all their rights. A probationer is entitled to a

     3
       Accessed at
http://www.txcourts.gov/media/885306/Annual-Statistical-Report-FY
-2014.pdf on July 13, 2015.

                                    7
written motion to revoke that fully informs her of the violation of a term

of probation which she is alleged to have breached. Garner v. State, 545
S.W.2d 178, 179 (Tex. Crim. App. 1977).       A probationer is entitled to

minimum requirements of due process which must be observed in

revocation proceedings. Gagnon v. Scarpelli, 411 U.S. 778, 7869, 36 L. Ed.
2d 656, 93 S. Ct. 1756 (1973).

     The State cannot file an application to revoke after the term of

supervision has ended. Whitson v. State, 429 S.W.3d 632 (Tex. Crim. App.

2014). A motion to revoke must give fair notice of the allegations. Spruill

v. State, 382 S.W.3d 518, 520 (Tex. App. – Austin 2012, no pet).         A

defendant has the right to counsel at revocation proceedings. Lugaro v.

State, 904 S.W.2d 842, 843-44 (Tex. App. – Corpus Christi 1995, no pet).

The State may amend a motion to revoke community supervision any time

up to seven days before the date of the revocation hearing, after which

time the motion may not be amended except for good cause shown, and in

no event may the State amend the motion after the commencement of

taking evidence at the hearing. TEX. CODE CRIM. PROC. ANN. art. 42.12

§21(b) (West 2009).



                                    8
                      C. Application to These Facts

     There are two documents contained in the record seeking revocation

of supervision. The first was filed on July 8, 2014 and contained four

paragraphs.    I CR 60-62.     The second was filed on July 9, 2014 and

contained five paragraphs. I CR 54-56. The trial court took a plea of true

to each paragraph contained in the July 8, 2014 application. IV RR 17-19.

     There are two problems with the trial court taking proceeding on the

July 8, 2014 application. First, the July 8, 2014 application to revoke was

superseded by the July 9, 2014 application to revoke. The second is that

the pleading which was used was not signed by an attorney representing

the State of Texas. I CR 62.

     If a pleading is not signed, the court shall strike it unless it is signed

promptly after the omission is called to the attention of the attorney or the

defendant. TEX. CODE CRIM . PROC. ANN. art. 1.052( c) (West 2014). While

that provision is contained in a section entitled “Signed Pleadings of

Defendant”, it applies equally to pleadings signed by the State of Texas.

     A criminal complaint must be signed and attested to by a

prosecuting attorney. TEX. CODE CRIM. PROC. ANN. art. 2.04 (West 2013).

A defect in a complaint if undated is defective. Shackelford v. State, 516
                                     9
S.W.2d 180 (Tex. Crim. App. 1974). A complaint must also be signed.

TEX. CODE CRIM. PROC. ANN. art. 15.05 4 (West 2013); Brent v. State, 916
S.W.2d 34.37 (Tex. App. – Houston [1st Dist.] 1995, pet. ref’d).

      While Appellant does not claim that a motion to revoke probation is

identical to a criminal complaint, it is certainly similar, especially in a due

process or due course of law analysis. Mistakes can occur, but when those

mistakes are of Constitutional magnitude, this Court should address them

to prevent Constitutional error in the future.



                               E. Conclusion

      A probation revocation has a lower burden of proof and lower

minimums of due process.          However, there is still a due process

requirement and this Court should require that a motion to revoke be

signed and reviewed by a prosecuting attorney prior to being acted upon

by a trial court. Otherwise, as in this case, there is no indication that

anyone except a non-attorney probation officer reviewed the facts of the

allegations, or the language to revoke, and that offends our concept of due

process.



                                      10
                             CONCLUSION

     Under all circumstances, the Court of Appeals erred in affirming the

trial court’s decision. This court should grant discretionary review, allow

complete briefing, and, upon such review, reverse the Court of Appeals

and remand the case to the Court of Appeals.



                                PRAYER

     WHEREFORE, Petitioner prays the Court to grant discretionary

review and, upon such review, to reverse the judgment of the Court of

Appeals; and for such other and further relief to which he may show

himself justly entitled.


                                    Respectfully submitted,


                                     /s/ James Huggler
                                    James W. Huggler
                                     State Bar No. 00795437
                                    100 E. Ferguson, Suite 805
                                    Tyler, Texas 75702
                                    Telephone: 903-593-2400
                                    Facsimile: 903-593-3830
                                    jhugglerlaw@sbcglobal.net
                                    ATTORNEY FOR PETITIONER



                                    11
                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Petition

has been forwarded to Mike West, Smith County District Attorney’s

Office, and on the State Prosecuting Attorney through the State of Texas

Electronic Filing System on this the 13th day of July, 2015 at the

addresses listed below



                                     /s/ James Huggler
                                     James W. Huggler


Mike West
Smith County District Attorney’s Office
100 N. Broadway, 4th Floor
Tyler, Texas 75702

Lisa McMinn
State Prosecuting Attorney
PO Box 12405
Austin, Texas 78711


                    CERTIFICATE OF COMPLIANCE
I certify that this Petition complies with Tex. R. App. P. 9.4, specifically
using 14 point Century font and contains 1, 912 words as counted by
Corel WordPerfect version x6.

/s/ James Huggler
James W. Huggler, Jr.


                                     12
                     NO. PD-0724-15

        IN THE COURT OF CRIMINAL APPEALS

         OF THE STATE OF TEXAS SITTING AT

                    AUSTIN, TEXAS

*********************************************************

                   FATIMA RAHMAN,

                                         Petitioner

                           VS.

                 THE STATE OF TEXAS,

                                         Respondent

*********************************************************

           On Petition for Discretionary Review
             To the Court of Appeals Twelfth
            Supreme Judicial District Cause
                   No. 12-14-00225-CR

*********************************************************
                       APPENDIX
*********************************************************




                           13
            FATIMA RAHMAN, APPELLANT v. THE STATE OF
                       TEXAS, APPELLEE

                                NO. 12-14-00225-CR

                COURT OF APPEALS OF TEXAS, TWELFTH
                          DISTRICT, TYLER

                             2015 Tex. App. LEXIS 4820


                        May 13, 2015, Opinion Delivered

NOTICE:  PLEASE CONSULT THE                   which she was sentenced to imprisonment
TEXAS RULES OF APPELLATE                      for five years. In three issues, Appellant
PROCEDURE FOR CITATION OF                     argues that the trial court erred in
UNPUBLISHED OPINIONS.                         imposing attorney's fees and in
                                              proceeding on an unsigned application to
PRIOR HISTORY:           [*1] Appeal from     revoke community supervision. We
the 114th District Court of Smith County,     affirm.
Texas. (Tr.Ct.No. 114-1451-10). Judge
Christi J. Kennedy.                           BACKGROUND
                                                 Appellant was charged by indictment
                                              with felony driving while intoxicated. She
COUNSEL:        James       Huggler,   for    pleaded "guilty" to the offense. The trial
Appellant.                                    court assessed an agreed sentence of
                                              imprisonment for ten years, suspended the
Aaron Rediker, for State.                     sentence, and placed Appellant on
                                              community supervision for a term of
JUDGES: Panel consisted of Worthen,           seven years.
C.J., Hoyle, J., and Neeley, J.
                                                 Subsequently, the State filed an
OPINION BY: BRIAN HOYLE                       application to revoke Appellant's
                                              community supervision alleging three
OPINION                                       violations of the terms. Appellant pleaded
                                              true to all three allegations. The trial court
MEMORANDUM OPINION                            found the allegations to be true, revoked
                                              Appellant's community supervision, and
   Fatima Rahman appeals her conviction       assessed her punishment at imprisonment
for felony driving while intoxicated, for     for five years.

                                         14
   This appeal followed. [*2]                   enable him to [*3] offset in part or in
                                                whole the costs of the legal services
ATTORNEY'S FEES                                 provided. See Johnson v. State, 405
S.W.3d 350, 354 (Tex. App.--Tyler 2013,
    In her first issue, Appellant argues that   no pet.). If the record does not show that
the trial court improperly assessed             the defendant's financial circumstances
attorney's fees when it placed her on           materially changed, there is no basis for
community supervision.                          the imposition of attorney's fees. See TEX.
                                                CODE CRIM. PROC. ANN. art. 26.04(p);
Standard of Review and Applicable               Mayer v. State, 309 S.W.3d 552, 553, 557
Law                                             (Tex. Crim. App. 2010); Johnson, 405
    The imposition of court costs upon a        S.W.3d at 354.
criminal defendant is a "nonpunitive
recoupment of the costs of judicial             Analysis
resources expended in connection with              Appellant argues that attorney's fees
the trial of the case." Johnson v. State        were improperly assessed against her
423 S.W.3d 385, 390 (Tex. Crim. App.            when she was placed on community
2014). When the imposition of court costs       supervision because she was found to be
is challenged on appeal, we review the          indigent. She contends that because the
assessment of costs to determine if there       record contains no evidence to support a
is a basis for the costs, not to determine if   finding that she is not indigent, the
sufficient evidence to prove each cost was      judgment and bill of costs should be
offered at trial. Id.                           modified to delete the attorney's fees. She
   A trial court has the authority to assess    further asserts that she has already paid
attorney's fees against a criminal              the attorney's fees, and she contends the
defendant who received court-appointed          clerk's office should be ordered to return
counsel. TEX. CODE CRIM . PROC. ANN. art.       the money to her.
26.05(g) (West Supp. 2014). But once a             Appellant pleaded guilty and was
criminal defendant has been determined          placed on community supervision in
to be indigent, he "is presumed to remain       November 2010. The judgment of
indigent for the remainder of the               conviction assesses an amount of $694.00
proceedings unless a material change in         in court costs. No bill of costs itemizing
his financial circumstances occurs." TEX.       these costs appears in the record. In July
CODE CRIM. PROC. ANN. art. 26.04(p)             2014, after a hearing on the State's
(West Supp. 2014). Before attorney's fees       application to revoke, the trial court
may be imposed, the trial court must make       revoked App ella nt's co mmunit y
a determination supported by some               supervision. The judgment revoking
factual basis in the record that the            community supervision shows court costs
defendant has the financial resources to        of $0.00. A bill of costs dated July [*4]

                                           15
30, 2014 appears in the record and lists         In her second and third issues,
court costs totaling $394.00. Attorney's      Appellant argues that the trial court erred
fees are not listed among these costs. The    by revoking her community supervision
record indicates that the trial court         based on an unsigned application to
determined Appellant was indigent             revoke, violating her right to due process
because it appointed counsel to represent     and due course of law under the United
her at the guilty plea hearing, at two        States and Texas Constitutions.
revocation hearings, and in this appeal.
    Nothing in the record shows that the      Standard of Review and Applicable
court costs assessed in the judgment of       Law
conviction included attorney's fees.              We review a trial court's order
Therefore, the record does not support        revoking a defendant's placement on
Appellant's argument that she was             community supervision for an abuse of
improperly assessed attorney's fees.          discretion. Rickels v. State, 202 S.W.3d
Consequently, her challenge is more           759, 763 (Tex. Crim. App. 2006). The
appropriately termed a challenge to the       state's burden of proof in a revocation
lack of a bill of costs itemizing the costs   proceeding is by a preponderance of the
named in the judgment of conviction. As       evidence. Cobb v. State, 851 S.W.2d 871,
a general rule, issues related to the         874 (Tex. Crim. App. 1993).
conviction of a defendant placed on
community supervision may be raised               While a defendant at a revocation
only in an appeal taken when community        proceeding need not be afforded the full
supervision is originally imposed.            range of constitutional and statutory
Manuel v. State, 994 S.W.2d 658, 661          protections that are available in the trial
(Tex. Crim. App. 1999). In other words,       of a criminal case, a person on community
such issues may not be raised in an appeal    supervision is entitled to certain due
filed after community supervision is          process protections. Gagnon v. Scarpelli,
revoked. Id.                                  411 U.S. 778, 781-82, 93 S. Ct. 1756,
                                              1759-60, 36 L. Ed. 2d 656 (1973);
   The app rop riate ve hicle for             Bradley v. State, 564 S.W.2d 727, 729-30
challenging the lack of a bill of costs       (Tex. Crim. App. 1978). Due process, in
itemizing the costs named in the judgment     connection with community supervision
of conviction was in a direct appeal from     revocation proceedings, entitles a
that judgment. See Manuel, 994 S.W.2d at      defendant to (1) written notice of the
661. However, that did not occur.             claimed violations of the terms of the
Therefore, [*5] we conclude that the          community supervision order; (2) the
issue was forfeited. Accordingly, we          disclosure of the evidence against him;
overrule Appellant's first issue.             (3) the opportunity to be heard in person
                                              and to present [*6] witnesses and
UNSIGNED APPLICATION TO REVOKE

                                         16
documentary evidence; (4) a neutral and       prosecutor. No mention [*7] of the lack
detached hearing body; (5) the                of a prosecutor's signature was made at
opportunity to cross examine adverse          the hearing on the application.
witnesses, unless the hearing body                In support of her argument, Appellant
specifically finds good cause for not         cites only authority that a complaint must
allowing confrontation; and (6) a written     be signed. See TEX. CODE CRIM. PROC.
statement by the fact finder as to the        ANN. art. 15.05(4) (West 2005); Brent v.
evidence relied on and the reasons for        State, 916 S.W.2d 34, 37 (Tex. App.--
revoking community supervision. Staten        Houston [1st] 1995, pet. ref'd). Appellant
v. State, 328 S.W.3d 901, 905 (Tex. App.--    concedes that an application to revoke
Beaumont 2010, no pet.).                      community supervision is not identical to
    In the context of community               a criminal complaint, but she argues that
supervision revocation proceedings, due       it is similar enough that we should apply
process entitles a defendant to a written     the same analysis. We disagree. The
motion to revoke that fully informs him of    motion to revoke Appellant's community
the alleged violation of the term of          supervision was not required to meet the
community supervision. Caddell v. State,      particularities of an indictment,
605 S.W.2d 275, 277 (Tex. Crim. App.          information, or complaint. See Staten,
1980). A trial court's authority to revoke 328 S.W.3d at 906. We conclude that
community supervision is limited to the       Appellant's rights to due process and due
grounds alleged in the state's motion to      course of law were not violated because
revoke community supervision. Moore v.        of the lack of a prosecutor's signature on
State, 11 S.W.3d 495, 499 (Tex. App.--        the application to revoke.
Houston [14th Dist.] 2000, no pet.). A           Accordingly, we overrule Appellant's
motion to revoke community supervision        second and third issues.
is not required to meet the particularities
of an indictment, information, or             DISPOSITION
complaint because the motion is held to a
less rigorous standard. Staten, 328 S.W.3d        Having overruled Appellant's first,
at 906. The state's motion to revoke need     second, and third issues, we affirm the
only fully and clearly set forth the basis    trial court's judgment.
on which the state seeks revocation so           BRIAN HOYLE
that the defendant and his counsel have
                                                 Justice
notice. Id.
                                                 Opinion delivered May 13, 2015.
Analysis
                                              JUDGMENT
   In this case, the State's application to
revoke is signed by a community                  THIS CAUSE came to be heard on the
supervision officer, but not by a             appellate record and briefs filed herein,

                                         17
and the same being considered, it is the   things affirmed, and that this decision be
opinion of this court that there was no    certified to the court below for
error in the judgment.                     observance.
   It [*8]    is therefore ORDERED,           Brian Hoyle, Justice.
ADJUDGED and DECREED that the
judgment of the court below be in all




                                      18
Envelope Details


  Print this page

  Case # PD-0724-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             07/13/2015 03:57:48 PM
   Case Number                            PD-0724-15
   Case Description
   Assigned to Judge
   Attorney                               James Huggler
   Firm Name                              Law Office of James Huggler
   Filed By                               James Huggler
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Office AMEX
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                            EFileAndServe
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Petition for Discretionary Review
   Reference Number                                       3000709
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             07/15/2015 The petition for discretionary review does not contain the identity of Judge, Parties
   Other     03:40:47 and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected petition for


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=eead1f55-b75d-43a6-ba98-b0dde7b0800d[7/15/2015 3:41:45 PM]
Envelope Details

           PM                    discretionary review.
   Documents
   Lead Document                          PDR.pdf                                           [Original]


   eService Details
   Name/Email                Firm                                   Service Type              Status        Served        Date/Time Opened
                             Smith County
   Michael West                                                                                                           07/13/2015
   MWest@smith-county.com District Attorney's                       EServe                    Sent          Yes           04:58:43 PM
                             Office
   Lisa McMinn               State Prosecuting                                                                            07/13/2015
                                                                    EServe                    Sent          Yes
   information@spa.texas.gov Attorney                                                                                     05:28:37 PM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=eead1f55-b75d-43a6-ba98-b0dde7b0800d[7/15/2015 3:41:45 PM]